IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                       No. 08-60781                                FILED
                                                                                  July 28, 2009

                                                                            Charles R. Fulbruge III
ANTHONY QUINN GIBSON                                                                Clerk

                                                   Plaintiff-Appellee

v.

CAREY ESTES, Individually

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                      for the Northern District of Mississippi
                               USDC No.2:05-CV-170


Before JONES, Chief Judge, and HIGGINBOTHAM and HAYNES, Circuit
Judges.
EDITH H. JONES, Chief Judge:*
       Anthony Quinn Gibson (“Gibson”) sued Mayor Carey Estes in his
individual capacity under state law for malicious interference with employment
after Gibson was fired. The jury awarded Gibson $60,000 in actual damages.
       After reviewing the briefs, hearing oral argument, and relying on pertinent
portions of the record, we conclude that the issues raised on appeal do not
present reversible error.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60781

      First, we reject Estes’s contention that Mississippi law requires an
independent tort to be the basis for the “unlawful purpose” prong of the claim for
malicious interference with at-will employment. See Levens v. Campbell, 733
So. 2d 753, 760-61 (Miss. 1999) (elements of claim include “3) that [intentional
acts] were done with the unlawful purpose of causing damage and loss, without
right or justifiable cause on the part of the defendant....”). No Mississippi case
supports this interpretation. Although the interplay of “bad faith,” unlawful
purpose, and “without right or justifiable cause” are confusing at the margins of
analysis, the discussion of Levens in Morrison binds the federal courts and
sufficiently resolves any conundrum for purposes of this case. See Morrison v.
Miss. Enterp. for Tech., Inc., 798 So. 2d 567, 575-76 (Miss. Ct. App. 2001).
Because we see no fatal inconsistency in state court decisions, there is therefore
no benefit to the legal system in attempting to certify this case to the Mississippi
Supreme Court.
      Second, based on Levens and Morrison, there is sufficient evidence to
support the verdict that Mayor Estes exhibited bad faith by seeking Gibson’s
termination in order to retaliate for Gibson’s law enforcement activities against
Estes and his family and to prevent future investigations. There was also
sufficient evidence that Mayor Estes’s actions caused the termination.
                                                                     AFFIRMED.




                                         2